In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 21-1812
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,
                                 v.

QUINCY CAMPBELL,
                                              Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
                      Central District of Illinois.
        No. 2:17-cr-20040-CSB-EIL-1 — Colin S. Bruce, Judge.
                    ____________________

     ARGUED DECEMBER 3, 2021 — DECIDED JUNE 27, 2022
                ____________________

   Before ROVNER, HAMILTON, and JACKSON-AKIWUMI, Circuit
Judges.
    HAMILTON, Circuit Judge. Defendant-appellant Quincy
Campbell was convicted on four counts of distributing con-
trolled substances in violation of 21 U.S.C. § 841(a)(1) and
(b)(1)(C). He appeals his sentence of 120 months in prison fol-
lowed by 72 months of supervised release.
2                                                              No. 21-1812

    An important issue in sentencing was whether Campbell
should be sentenced as a career oﬀender under the Sentencing
Guidelines. The district court ultimately determined that
Campbell should be deemed a career oﬀender. He qualiﬁed
only because the district court determined that certain un-
charged drug sales beginning in the summer of 2016 were rel-
evant conduct. Including these transactions as relevant con-
duct stretched the beginning of the oﬀenses of conviction back
far enough in time so that Campbell’s 1998 conviction for ag-
gravated battery would count as a predicate oﬀense under the
career oﬀender Guideline. When combined with another 2013
drug conviction, the 1998 conviction qualiﬁed Campbell as a
career oﬀender and called for a much higher oﬀense level un-
der the Guidelines.
    On appeal, Campbell argues the district court made a pro-
cedural error by including the 2016 drug sales as relevant con-
duct. He also challenges the substantive reasonableness of his
sentence. We aﬃrm. The district court properly calculated
Campbell’s range under the Guidelines, but also recognized
the narrow margin by which he qualiﬁed as a career oﬀender.
It was appropriate in this case for the court to rely primarily
on its consideration of the statutory sentencing factors under
18 U.S.C. § 3553(a) to decide on an appropriate sentence. 1



1 Campbell’s sentencing took place after Judge Bruce had completed a sus-

pension from handling cases involving the U.S. Attorney’s Office for the
Central District of Illinois. See In re Complaints Against District Judge Colin
S. Bruce, Nos. 07-18-90053 & 07-18-90067 (7th Cir. Jud. Council May 14,
2019),         http://www.ca7.uscourts.gov/judicial-conduct/judicial-con-
duct_2018/07_18-90053_and_07-18-90067.pdf; see also United States v.
Gmoser, 30 F.4th 646 (7th Cir. 2022).
No. 21-1812                                                                3

I. Factual and Legal Background
    Campbell has a long history with the criminal justice sys-
tem. In 1998, he pled guilty in state court to escape and felony
aggravated battery. He was released with his sentence dis-
charged in November 2001. He was later convicted in state
court on felony drug oﬀenses, including a February 2006 con-
viction for possessing a controlled substance with intent to
deliver and a February 2013 conviction for unlawful delivery
of a controlled substance within 1,000 feet of church prop-
erty.2
   Campbell was arrested in July 2017 and charged in this
federal case with four counts of distributing controlled sub-
stances in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C) after
making several sales of crack cocaine and heroin to a conﬁ-
dential source. Campbell pled guilty on all counts and the
court accepted his plea. In preparing for sentencing, the pro-
bation oﬃcer eventually ﬁled four diﬀerent presentence in-
vestigation reports (PSRs). The ﬁrst three versions of the re-
port all found that Campbell was a career oﬀender under
§ 4B1.1 of the Guidelines in part because he had two prior
qualifying felony convictions for a controlled substance of-
fense—his February 2006 and February 2013 convictions.
     A defendant qualiﬁes as a career oﬀender if (i) he was at
least eighteen when he committed the oﬀense of conviction;
(ii) the oﬀense of conviction is a felony that is either a crime
of violence or a controlled substance oﬀense; and (iii) the


2 Campbell had other prior convictions that are not relevant here. The dis-

trict court accepted without comment the probation office’s recommenda-
tion that his other convictions did not qualify as predicate offenses for ca-
reer offender status. The parties do not dispute this matter.
4                                                 No. 21-1812

defendant has at least two prior felony convictions for a crime
of violence or a controlled substance oﬀense. U.S.S.G.
§ 4B1.1(a). A prior felony conviction counts as a predicate for
career oﬀender status only if the sentence exceeded one year
and one month and was either (i) imposed within ﬁfteen years
of the commencement of the oﬀense of conviction; or (ii) re-
sulted in the defendant being incarcerated during any part of
the ﬁfteen years prior to the commencement of the oﬀense of
conviction. See § 4A1.2(e)(1).
    Status as a career oﬀender can have a signiﬁcant impact on
a defendant’s sentencing range under the Guidelines. That
impact was unusually dramatic in this case. As a career of-
fender, Campbell’s total oﬀense level was 31, his criminal his-
tory category was VI, and the range for his sentence was 188
to 235 months. If he were not a career oﬀender, his total of-
fense level would be 10, his criminal history category would
drop from VI to V, and the range for his sentence would be 21
to 27 months.
    Campbell objected to being sentenced as a career oﬀender.
After the third PSR was issued, he convinced an Illinois state
court to vacate his 2006 conviction for possessing a controlled
substance with intent to deliver. The U.S. Probation Oﬃce
then issued a fourth and ﬁnal PSR, which found that Camp-
bell was not a career oﬀender because his newly vacated 2006
conviction could not qualify as a predicate oﬀense. On this
basis, the fourth PSR listed his guideline range as 21 to 27
months in prison.
   The government challenged the fourth PSR’s calculation
and argued that Campbell still qualiﬁed as a career oﬀender.
The government relied on evidence that Campbell had made
additional drug sales before November 2016. Counting that
No. 21-1812                                                   5

conduct as relevant under the Guidelines, the oﬀenses of con-
viction would have commenced within 15 years of Camp-
bell’s November 2001 release from prison for the 1998 aggra-
vated battery conviction, meaning it would count toward ca-
reer oﬀender status.
   At the ﬁrst sentencing hearing, the district court heard tes-
timony addressing these questions. The court credited testi-
mony from Emily McGrath, who claimed she had purchased
drugs from Campbell regularly starting in early summer 2016
and that she had made about ten deliveries of drugs for
Campbell in 2017. At a second hearing, the court heard evi-
dence in mitigation from Campbell’s friends and family.
   At a third and ﬁnal hearing, the court announced that it
was crediting McGrath’s testimony and that Campbell’s 2016
drug sales counted as relevant conduct. Based on those ﬁnd-
ings, the court held that Campbell qualiﬁed as a career of-
fender, giving him the higher guideline range of 188 to 235
months. The court then heard ﬁnal sentencing arguments
from both sides and listened to Campbell’s allocution, in
which he discussed his desire to help his community and his
hopes to raise his daughter and young son.
    In explaining the ﬁnal sentence, the district judge noted
that he was “primarily applying the factors as set forth in
3553(a)” to determine an appropriate sentence. He weighed
each factor in turn, placing special emphasis on Campbell’s
history and characteristics and the need to avoid unwarranted
sentencing disparities. The judge then imposed four concur-
rent terms of 120 months—a sentence 68 months below the
bottom end of the calculated guideline range but well above
the range that would apply without the career oﬀender ad-
justment. The judge also imposed four concurrent six-year
6                                                   No. 21-1812

terms of supervised release and added that even if his ﬁnd-
ings as to relevant conduct under the Guidelines were wrong,
he would impose the same sentence.
   Campbell appeals, arguing that the district court erred
procedurally by ﬁnding that his relevant conduct included
the 2016 sales to McGrath and erred substantively by impos-
ing a sentence greater than necessary under the circum-
stances.
II. Discussion
    We review the sentence imposed by a district court in two
steps. We ﬁrst review de novo for any procedural error. United
States v. Marin-Castano, 688 F.3d 899, 902 (7th Cir. 2012). Next,
we review the substantive reasonableness of the sentence for
abuse of discretion. United States v. Taylor, 701 F.3d 1166, 1174
(7th Cir. 2012).
    A. The Guideline Calculation
    For a procedural challenge, we may consider “whether the
sentencing judge properly calculated the guideline range, rec-
ognized that the guideline range wasn’t mandatory, consid-
ered the sentencing factors in 18 U.S.C. § 3553(a), selected a
sentence based on facts that weren’t clearly erroneous, and
explained the sentence adequately.” United States v. Annoreno,
713 F.3d 352, 357 (7th Cir. 2013). Campbell argues that the dis-
trict court erred procedurally in calculating his guideline
range by incorrectly determining that his sales of heroin to
McGrath starting in the summer of 2016 were relevant con-
duct.
   There was no error. Under the Sentencing Guidelines, a
sentencing court considers relevant conduct in calculating the
defendant’s sentencing range. See U.S.S.G. § 1B1.3. Relevant
No. 21-1812                                                      7

conduct includes “all acts and omissions committed, aided,
abetted, counseled, commanded, induced, procured, or will-
fully caused by the defendant” “that were part of the same
course of conduct or common scheme or plan as the oﬀense
of conviction.” United States v. Tankson, 836 F.3d 873, 883 (7th
Cir. 2016), quoting § 1B1.3(a)(1)(A) and (a)(2). Here, the court
relied on Emily McGrath’s testimony to ﬁnd that Campbell’s
relevant conduct began around July 1, 2016, when the court
estimated that she began to buy drugs regularly from Camp-
bell. This is a factual ﬁnding that we review for clear error.
Tankson, 836 F.3d at 883; see also United States v. Ortiz, 431 F.3d
1035, 1040–43 (7th Cir. 2005) (applying clear error standard to
calculation of drug quantity based on relevant conduct).
   Campbell claims these 2016 sales were not relevant con-
duct because (i) they were not part of the same course of con-
duct as the 2017 oﬀenses of conviction; and (ii) McGrath’s tes-
timony about the sales was not credible. The principles for ap-
plying the relevant conduct provisions to Campbell’s case are
well established. See Tankson, 836 F.3d at 883. “We consider
signiﬁcant similarity, regularity, and temporal proximity of
the uncharged conduct with the convicted oﬀense, as well as
common victims, accomplices, purpose, or modus operandi.”
United States v. Farmer, 543 F.3d 363, 373 (7th Cir. 2008). When
the oﬀense of conviction is the ﬁnal transaction “in an unbro-
ken series of deals regularly made,” a court may ﬁnd the prior
transactions were part of the same course of conduct. Id.
   As noted, Campbell’s status as a career oﬀender depends
on the district court’s relevant conduct ﬁnding. The ﬁnding
that sales to McGrath starting in the summer of 2016 were rel-
evant conduct was the only basis for ﬁnding that the 2017 of-
fenses of conviction—which includes any relevant conduct,
8                                                  No. 21-1812

see Tankson, 836 F.3d at 886, citing U.S.S.G. § 4A1.2 cmt. n.8.—
occurred within ﬁfteen years of Campbell’s ﬁnal day of incar-
ceration for aggravated battery in November 2001. Without
this ﬁnding, his aggravated battery conviction would be too
old to count as a predicate for career oﬀender status and he
would not have the two required predicate felonies. See
§§ 4A1.2(e)(1) and 4B1.1(a).
    Campbell contends that his sales to McGrath in 2016 were
not part of the same course of conduct as the 2017 oﬀenses of
conviction because the groups of transactions involved diﬀer-
ent parties playing diﬀerent roles. Campbell notes that during
the purchases McGrath described as occurring before Novem-
ber 2016, she was a customer and not a dealer or courier. In
contrast, he argues, only in 2017 did McGrath begin to deliver
drugs for him, and she was paid for those deliveries in heroin.
In Campbell’s view, this diﬀerent role that McGrath played in
the earlier transactions distinguishes them as a diﬀerent
course of conduct.
    The district court viewed her testimony diﬀerently. The
court emphasized that the conduct described by McGrath
“from summer 2016 to summer 2017 is strikingly similar to
the instant oﬀense conduct.” The oﬀenses were similar, in-
volved sales of the same drug in similar small quantities for
personal use, and occurred in the same general area in Kanka-
kee. The transactions were conducted in a similar way and
were repeated and regular. Both McGrath and the conﬁden-
tial source to whom she delivered drugs described making
purchases from Campbell at least every other day, and the
string of purchases from summer 2016 through Campbell’s
arrest in July 2017 was unbroken.
No. 21-1812                                                     9

    As the district court noted, this court has upheld relevant
conduct ﬁndings on similar facts before. See, e.g., Tankson, 836
F.3d at 883–86 (aﬃrming ﬁnding that relevant conduct for
heroin distributor included his testimony that he made 100
orders in two years for same drug with similar modus op-
erandi); United States v. White, 519 F.3d 342, 347–49 (7th Cir.
2008) (aﬃrming ﬁnding that relevant conduct included “more
or less consistent” drug traﬃcking over nine-year period).
Campbell points to minor diﬀerences between the purchases
included within the district court’s relevant conduct determi-
nation, but he does not show the court made a clear error.
    Next, Campbell argues that the district court erred in rely-
ing on McGrath’s testimony to determine relevant conduct
because she was not credible. If this were so, it could be a re-
versible error. United States v. Etchin, 614 F.3d 726, 738 (7th
Cir. 2010) (“a guidelines range based on false evidence can
certainly constitute clear error”). However, we review defer-
entially a district court’s decision to credit such witness testi-
mony. E.g., United States v. Tate, 822 F.3d 370, 373 (7th Cir.
2016); Etchin, 614 F.3d at 738.
    Campbell highlights discrepancies between McGrath’s in-
itial statement to a law enforcement oﬃcer and her later testi-
mony at sentencing. He argues that she is an unreliable wit-
ness because of her personal stake in avoiding prosecution,
her history of drug abuse, and her poor memory. He empha-
sizes that McGrath’s initial statement to law enforcement in-
dicated she purchased heroin from Campbell continuously
for the two years prior to his arrest in 2017. Her testimony at
sentencing, however, revealed a gap in these purchases before
the summer of 2016. McGrath explained the discrepancy at
sentencing by saying that, while drugs had aﬀected her
10                                                  No. 21-1812

memory, she had thought about it and provided the most ac-
curate information she could. We are not persuaded that the
district judge clearly erred in crediting her testimony.
    As we noted in Tate, “drug traﬃckers rarely keep reliable
business records,” and the district court was entitled to listen
to witness testimony at sentencing from a customer and to
draw conclusions about drug sales based on that testimony.
Tate, 822 F.3d at 373. The district court considered and rejected
Campbell’s arguments in making its credibility determina-
tion. The court acknowledged that McGrath had memory is-
sues related to drug use, that there were small inconsistencies
between her prior statement to law enforcement and her tes-
timony at sentencing, and that she testiﬁed under a use-im-
munity agreement with the government. After considering
these factors, the court still found her credible: “At no point
during her testimony did the court perceive McGrath to be
evasive, engaged in fabrication, or being anything less than
truthful to the extent allowed by her memory.” Nor does her
cooperation agreement with the government make her testi-
mony incredible as a matter of law. See United States v. Saulter,
60 F.3d 270, 275 (7th Cir. 1995).
    The district court was in the better position to determine
whether McGrath was telling the truth. Nothing that Camp-
bell raises on appeal overcomes the substantial deference we
give the district court’s ﬁnding on credibility. See Tate, 822
F.3d at 373. The district court considered how personal inter-
est and discrepancies in McGrath’s statements aﬀected the re-
liability of her testimony and explained its reasoning when it
found her credible. That ﬁnding was not clearly erroneous.
E.g., Austin, 806 F.3d at 431 (noting that a district court may
credit testimony even from a “large scale drug-dealing, paid
No. 21-1812                                                    11

government informant as long as the court evaluates the evi-
dence carefully” (internal citations and quotation marks omit-
ted)). Accordingly, there was no clear error in the district
court’s relevant conduct determination, and Campbell has not
shown that the district court erred by applying the career of-
fender Guideline.
   B. Substantive Reasonableness
    Next, Campbell argues that even if there were no proce-
dural errors, his sentence was substantively unreasonable in
light of the circumstances of his case. We review under a def-
erential abuse-of-discretion standard the district court’s deci-
sion to sentence Campbell to four concurrent terms of 120
months. Taylor, 701 F.3d at 1174. We do not ask what sentence
we would impose; we ask whether the district judge imposed
a sentence for logical reasons that are consistent with the 18
U.S.C. § 3553(a) factors. United States v. Bonk, 967 F.3d 643, 650
(7th Cir. 2020). In addition, the sentence here was below the
calculated guideline range. We will presume such a sentence
is reasonable against an attack by a defendant claiming that
the sentence is too high. United States v. Purham, 795 F.3d 761,
765 (7th Cir. 2015).
    Here, the district judge thoroughly discussed his consid-
eration of the § 3553(a) factors and carefully explained his rea-
sons for imposing a sentence 68 months below the bottom of
the guideline range. After hearing Campbell’s allocution, the
district judge noted that he was “primarily applying the fac-
tors as set forth in 3553(a)” to determine an appropriate sen-
tence rather than relying unduly on the Guidelines. He gave
particular emphasis to two factors: history and characteristics
of the defendant and the need to avoid unwarranted sentenc-
ing disparities. On the ﬁrst factor, the judge pointed out that
12                                                 No. 21-1812

Campbell had a “horrendously bad criminal history.” Still, he
was impressed by the statements in mitigation given by
Campbell’s nephew and older brother, and he called the latter
“one of the best statements made by an older brother I’ve
heard in a long time—or any witness in a long time.” On bal-
ance, he found Campbell’s history and characteristics
“slightly weigh in favor of a lighter sentence.”
    The second factor, however, weighed in favor of a higher
sentence. The judge was troubled by the danger of imposing
a sentence so low that it might create unwarranted sentencing
disparities among defendants with similar records found
guilty of similar conduct. He said that he thought he could
justify a sentence at the top of the guideline range under the
circumstances (235 months), but he ultimately chose to im-
pose a much lower sentence based on Campbell’s history and
characteristics. After weighing all the § 3553(a) factors, the
judge clariﬁed how he reached the sentence he was about to
impose:
       Let me add that even if I am wrong, even if I am
       wrong, if all my ﬁndings as to the sentencing
       guidelines on relevant conduct are way oﬀ and
       dead wrong … , using my discretion, based
       upon my application of the statutory sentencing
       factors, I would impose the same sentence be-
       cause I spent a lot of time going through those
       factors and thinking about them and really try-
       ing to correctly apply them, using my discre-
       tion.
    The district judge’s assessment of the § 3553(a) factors and
his explanation of the sentencing decision were reasonable.
He imposed a sentence well below the guideline range that he
No. 21-1812                                                   13

thought would be “pushing the envelope of a sentencing dis-
parity.” The judge calculated the guideline range accurately
but also recognized the jarring arbitrariness of the guideline
calculation in this case, where a diﬀerence of ﬁve months in
Campbell’s release from prison in 2001 or in the precise scope
of his relevant conduct in 2016 and 2017 made the diﬀerence
between a total oﬀense level of 10 v. 31, with a roughly nine-
fold diﬀerence in the recommended prison sentence. In par-
ticular, the judge noted the “thin reed” by which Campbell
qualiﬁed as a career oﬀender and discounted his career of-
fender status when considering factors such as
§ 3553(a)(2)(A), the need for the sentence to reﬂect the serious-
ness of the oﬀense.
    At sentencing, district judges “have discretion over how
much weight to give a particular factor. Although the
weighting must fall ‘within the bounds of reason,’ those
bounds ‘are wide.’” United States v. Reibel, 688 F.3d 868, 872
(7th Cir. 2012), quoting United States v. Busara, 551 F.3d 669,
674 (7th Cir. 2008). Here, the sentencing judge’s assessment of
the § 3553(a) factors and his explanation of the sentence fell
well within the bounds of reasonableness. We ﬁnd no abuse
of discretion in the ﬁnal decision about Campbell’s sentence.
    The underlying problem here is that guideline calculations
can generate a sentencing cliﬀ for defendants like Campbell,
who may qualify as career oﬀenders, or not, by a thin and
hotly contested margin. Campbell’s range under the Guide-
lines was either 188 to 235 months as a career oﬀender or just
21 to 27 months without that enhancement. The Guidelines
can provide useful guidance in the diﬃcult task of sentencing,
helping to focus on relevant factors and encouraging rela-
tively consistent treatment of similarly situated defendants.
14                                                    No. 21-1812

But in many cases the Guidelines can produce seemingly ar-
bitrary results. A judge considering a large swing based on
such potentially arbitrary factors as the timing of uncharged
but relevant conduct, as in this case, or arbitrary applications
of the categorical approach to a prior conviction, would do
well to ask why the disputed guideline issue should make a
diﬀerence in the ultimate decision. See United States v. Marks,
864 F.3d 575, 582 (7th Cir. 2017); see also United States v. Dixon,
27 F.4th 568, 571 n.1 (7th Cir. 2022) (“Query how courts would
apply the ‘arbitrary or capricious’ standard of administrative
law to an agency’s decision based on the kind of logic that
courts must use under the categorical method, where the ac-
tual facts of a defendant’s earlier crime do not matter and hy-
pothetical questions can be decisive.”).
    The district judge recognized here that rigid adherence to
the Guidelines in this case would be unwise. After making the
required guideline calculations, he gave a sentence based pri-
marily on his thoughtful consideration of the sentencing fac-
tors in § 3553(a). Campbell’s case illustrates well why it is a
reversible error for a sentencing judge to presume that a
within-Guidelines sentence is reasonable without considering
the § 3553(a) factors. See Gall v. United States, 552 U.S. 38, 49–
50 (2007) (“[A]fter giving both parties an opportunity to argue
for whatever sentence they deem appropriate, the district
judge should then consider all of the § 3553(a) factors to de-
termine whether they support the sentence requested by a
party. In so doing, he may not presume that the Guidelines
range is reasonable.”); cf. United States v. Horton, 770 F.3d 582,
585 (7th Cir. 2014) (noting only method for defendant to rebut
presumption that within-Guidelines sentence is reasonable is
via showing under § 3553(a) factors).
No. 21-1812                                                 15

    Long before the Supreme Court’s decision in United States
v. Booker, 543 U.S. 220 (2005), the Sentencing Commission rec-
ognized that wooden application of the Guidelines could
sometimes produce arbitrary results. Even as adopted in their
original form in 1987, the Guidelines encouraged sentencing
departures for over- or under-representative criminal history.
See U.S.S.G. § 4A1.3 (1987). That encouragement remains in
place in the version of § 4A1.3 in eﬀect in 2022. After Booker,
we have encouraged district judges to do just what the judge
did here by concentrating on careful consideration of the
§ 3553(a) factors.
   The district court’s judgment is AFFIRMED.